Case 0:19-cr-60152-RNS Document 2 Entered on FLSD Docket 06/06/2019 Page 1 of 1



                              U N ITED STA TES D ISTRICT CO URT                FILED B#             D.C.
                              SOU TH ERN D ISTR ICT O F FLOR ID A
                                                                                    JLN -6 2212
                                                                                    ANGELA E.NOBLE
                                                                                   CLEBK U.S.DIST,cT.
                                casexo.Iq-bo Is2-> -*xIa                          s.D,oF FLA.-FT.tAuo.

 ln re Sealed lndictm ent.



                             M O TIO N T O SEA L IN D IC TM EN T
        The United States of Am erica,by and through the undersigned A ssistantUnited States

 Attorney,hereby requeststhisHonorableCourtsealtheIndictmentand allassociated documents

 inthiscase(exceptforcopiestobeusedbylaw enforcementpersonnelduringexecutionoftheir
 oficialduties,including reporting to INTERPOL)untilfurtherorderoftheCourt,oruntilthe

 subjecthasbeenarrested.

                                                    Respectfully subm itted,

                                                    A RIAN A FAJA RD O OR SH AN
                                                    UN ITED STA TES A TTO RN EY



                                              By:
                                                    Sean Beaty
                                                    TrialAttorney
                                                    U.S.Departm entofJustice,Tax Division
                                                    Southern CriminalEnforcem entSection
                                                    Sean.p.Beaty@ usdoi.gov
                                                    150 M Street,N E,Room 1.811
                                                    W ashingtonsD C 20002
                                                    W ork: (202)616-2717
                                                    Fax:(202)514-0961
                                                    Attorney forU nited StatesofA m erica
